OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on March 19, 1969, under the name Maurice Meier Abrahams.
On August 19, 1986, the respondent pleaded guilty in the *42County Court, Rockland County, to two counts of grand larceny in the second degree in violation of Penal Law former § 155.35, a class D felony.
Pursuant to Judiciary Law § 90 (4), upon his conviction of a felony, the respondent ceased to be an attorney and counselor-at-law in this State.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and it is directed that the respondent’s name be stricken from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Mangano, Thompson, Bracken and Eiber, JJ., concur.